Title: James Madison to Arthur S. Brockenbrough, 23 August 1827
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug. 23. 1827
                            
                        
                        I have recd. yours of the 21st. and return the paper enclosed in it. As the packages are for the University,
                            your proctorship will I presume, authorize your opening in the case. I have recd. no Invoice yet of the Articles
                            imported. Should it come to my hands, it shall be immediately sent to you; and if arriving at the University under address
                            to the Rector, I request you to break the Seal yourself. I return also the letter from Messrs. P & F. lately recd.
                            from you, containing directions as to the Clock & Chronometer. Very particular care will be necessary in their
                            portage to the University as well as in unpacking and putting them to use. As Mr. Bonnycastle may be expected in a few
                            days to be on the spot, it may be well to have the benefit of his Counsel on the whole subject. With friendly respects
                        
                            
                                James Madison
                            
                        
                    